DETAILED ACTION
	This Office action is in response to the application filed January 27, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over SAITO et al (2014/0193632) in view of FUJIKI et al (2017/0153544).
The claimed invention recites the following:
    PNG
    media_image1.png
    62
    451
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    179
    661
    media_image2.png
    Greyscale

SAITO et al report a negative working composition comprising an alkali-soluble silicone resin comprising alkali-soluble resin (B), a photopolymerization initiator (C), and a photopolymerizable unsaturated double bond-containing compound as seen in Table 2 below:

    PNG
    media_image3.png
    628
    700
    media_image3.png
    Greyscale

Applicants are directed to the component (D) to BPE-500 which is defined in paragraph [0319] as a compound having two (methacryloyloxy groups, see below:

    PNG
    media_image4.png
    279
    432
    media_image4.png
    Greyscale

The reference lacks the claimed saccharide; however, the reference does disclose the use of anti-oxidants as seen in paragraph [0251] which include phenol-base antioxidants, see below:

    PNG
    media_image5.png
    138
    426
    media_image5.png
    Greyscale

FUJIKI et al disclose a photosensitive composition comprising a compound having two or more ethylenically unsaturated groups, a photopolymerization initiator, a polymer A1 containing a constitutional unit a2 having carboxylic acid anhydride structure.  The composition is used to form cured compositions in touch panels and display devices.
Applicants are directed to paragraph [0238] for a phenol-based antioxidant used in the photosensitive composition which serve to provide advantageous such as prevention of coloration of the composition, suppression of film thickness reduction due to decomposition and other properties, as seen below:
    PNG
    media_image6.png
    203
    417
    media_image6.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add a saccharide compound into the art of SAITO et al as they teach the use of phenol-based oxidants and FUJIKI et al disclose the equivalence of saccharide to the phenol-based oxidants as seen in paragraph [0238].  The use of the oxidant would provide improved protection from coloration and decomposition/deterioration as reported in FUJIKI et al and deterioration as reported in SAITO et al.
Claims 11, and 15-20 appear allowable over the prior art of record.  None of the prior art references disclose the claimed polysiloxane comprising a silsesquioxane skeleton having a carboxyl group.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. YOSHIDA et al (2022/0025127) to the same assignee disclose the claimed polysilsesquioxane resin having carboxyl groups.
ENGARDIO et al (2010/0249265) disclose scratch-resistant coatings with improved adhesion to thin film coatings containing an oligomeric polysilsesquioxane with functional side groups:
WO-2013031985 is cited in the IDS of July 15, 2022 and is equivalent to US Patent Publication 2014/0193632).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Chu whose telephone number is 571-272-1329. The examiner can normally be reached on M-F from IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

					/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
August 11, 2022